Exhibit 99.1 For immediate release Alcon Posts 5.9 Percent Sales Growth for Third Quarter Third Quarter Highlights · Organic sales growth was 9.0 percent · Operating profit rose 17.0 percent to $578 million · Sales of advanced technology intraocular lenses increased 34.2 percent · Management raises outlook for full year earnings per share HUENENBERG, Switzerland – October 27, 2009 – Alcon, Inc. (NYSE:ACL) reported global sales rose 5.9 percent to $1,614 million for the third quarter of 2009, or a 9.0 percent increase excluding the impact of foreign exchange fluctuations. Net earnings for the third quarter of 2009 were $515 million, or $1.71 per diluted share. Excluding the impact of a $240 million tax benefit related to the refractive product line in 2008 and the impact of continuing expenses related to the first quarter 2009 reduction in force, adjusted net earnings for the third quarter 2009 would have grown 33.3 percent compared to non-GAAP adjusted net earnings for the third quarter of 2008. “Continued execution of our operational strategies combined with an improved market environment drove our solid third quarter performance,” said Kevin Buehler, Alcon’s president and chief executive officer. “We continue to achieve organic sales growth and market share growth with contributions from multiple areas, but especially from advanced technology intraocular lenses, glaucoma treatments and emerging markets. We expect these factors to continue to support solid organic growth, which, along with a more favorable currency environment, allows us to raise our earnings outlook for the remainder of the year.” Sales Highlights Summarized below are sales highlights for the third quarter of 2009. All growth comparisons are for the third quarter of 2009 compared to the third quarter of 2008. Organic sales growth rates exclude currency impacts and acquisitions and are non-GAAP measures that are reconciled in a table at the end of this release. Ø International organic sales growth was 10.1 percent (+4.5 percent reported), with the Brazil, Russia, India and China (BRIC) nations leading organic growth, rising 13.3 percent (+0.6 percent reported). Ø U.S. sales rose 7.6 percent as prescription demand improved and on strong revenue growth in glaucoma and advanced technology AcrySof® intraocular lenses. Ø Global sales of advanced technology intraocular lenses rose 37.7 percent organically (34.2 percent reported) due to U.S. market share gains of the AcrySof® IQ ReSTOR® +3.0 lens and broader and more frequent use of the AcrySof® IQ Toric lens by cataract surgeons. Ø Global glaucoma sales increased 18.2 percent, led by a 23.6 percent rise in global sales of the TRAVATAN®family of products (TRAVATAN®, TRAVATAN Z® and DuoTravTM ophthalmic solutions).Azopt® and Azarga® ophthalmic solutions also added to glaucoma sales growth, together rising 16.9 percent. Ø The launch of the Constellation®vitreoretinal system contributed to a 19.5 percent growth of sales in the company’s vitreoretinal business. Earnings Highlights Summarized below are earnings highlights for the third quarter of 2009. All growth comparisons are for the third quarter of 2009 compared to the third quarter of 2008. Ø Gross profit margin was in line with management expectations at 75.3 percent compared to 77.2 percent in 2008. The decline was primarily attributable to the impact of foreign exchange rates on costs of goods sold in each period. Ø Operating profit rose 17.0 percent and operating profit margin increased from 32.4 percent to 35.8 percent of sales. This improvement resulted from cost management programs that reduced selling, general and administrative expenses to 29.4 percent from 32.9 percent of sales. Research and development expenses were 9.8 percent of sales and were lower than 2008 due to timing differences for research projects and licensing transactions between the two periods. Ø Net earnings in the third quarter of 2009 were $515 million compared to $627 million in 2008. Excluding a $240 million tax benefit in 2008 and the impact of continuing expenses related to the first quarter 2009 reduction in force, adjusted net earnings grew 33.3 percent.This increase was attributable to reduced operating expenses and investment portfolio gains compared to investment losses in the third quarter 2008. Other Highlights Ø On September 15, 2009, Alcon acquired the Swiss biotechnology firm ESBATech AG providing the company with a sustainable platform of biologic development utilizing antibody fragment technology particularly suited to treat ocular diseases. Ø Alcon entered into a licensing and purchase option agreement in October with Potentia Pharmaceuticals for POT-4 for the treatment of age-related macular degeneration. Ø On October 2, 2009, the company launched brimonidine 0.15% in the United States which is the only non-branded version of Alphagan® P 0.15% on the market. Ø Alcon received approval for DisCoVisc® viscoelastic system, the PUREPOINT™ laser and the Laureate® world phaco system in Japan in the third quarter of 2009. Ø During the quarter Alcon received additional country approvals of Vigamox® ophthalmic solution and the drug is now approved in a majority of European Union countries. Ø The U.S. District Court for the District of Delaware issued an opinion on October 19, 2009 finding in Alcon’s favor on all claims and defenses in the Vigamox case against Teva that was tried in March 2008. Financial Guidance The company reaffirmed its previously-issued sales guidance forfull year 2009 organic sales growth to be in the mid-single digits. The company raised its guidance for full year 2009 diluted earnings per share on a U.S. GAAP basis to between $6.55 and $6.65 and between $6.60 and $6.70 on a non-GAAP adjusted basis (excluding restructuring charges taken in 2009). This increase reflects the positive results year to date and an improving market environment, partially mitigated by the expectation of higher R&D and SG&A expenses in the remainder of the year. Company Description Alcon, Inc. is the world’s leading eye care company, with sales of $6.3 billion in 2008. Alcon, which has been dedicated to the ophthalmic industry for 65 years, researches, develops, manufactures and markets pharmaceuticals, surgical equipment and devices, contact lens care solutions and other vision care products that treat diseases, disorders and other conditions of the eye. Alcon’s majority shareholder is Nestlé, S.A., the world’s largest food company. All trademarks noted in this release are the property of Alcon, Inc. For more information about Alcon, visit www.alcon.com. ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Unaudited) (in millions, except share data) Three months ended Nine months ended September 30, September 30, Sales $ Cost of goods sold Gross profit Selling, general and administrative Research and development Amortization of intangibles 5 7 17 22 Operating income Other income (expense): Gain (loss) from foreign currency, net (10 ) (1 ) (7 ) Interest income 13 20 37 66 Interest expense (3 ) (13 ) (13 ) (45 ) Other, net 6 (42 ) 12 (52 ) Earnings before income taxes Income taxes 79 (178 ) (21 ) Net earnings $ Basic earnings per common share $ Diluted earnings per common share $ Basic weighted average common shares Diluted weighted average common shares ALCON, INC. AND SUBSIDIARIES Global Sales (USD in millions) Three Months Ended Foreign September 30, Currency Organic Change Change Change Geographic Sales Alcon United States: Pharmaceutical $ $ % % % Surgical Consumer Eye Care Total United States Sales Alcon International: Pharmaceutical ) Surgical ) Consumer Eye Care ) ) Total International Sales ) Total Global Sales $ $ ) Global Product Sales Infection/inflammation $ $ ) % ) % ) % Glaucoma ) Allergy 97 85 ) Otic/nasal 86 ) Other pharmaceuticals/rebates ) ) N/M N/M N/M Total Pharmaceutical ) Intraocular lenses ) Cataract/vitreoretinal ) Refractive 25 28 ) ) ) Total Surgical ) Contact lens disinfectants ) Artificial tears 73 73 ) Other 24 31 ) ) ) Total Consumer Eye Care ) ) Total Global Sales $ $ ) N/M - Not Meaningful Note: Organic change calculates sales growth without the impact of foreign exchange fluctuations and acquisitions. Management believes organic sales change is an important measure of the company’s operations because it provides investors with a clearer picture of the core rate of sales growth due to changes in unit volumes and local currency prices.This measure is considered a non-GAAP financial measure as defined by Regulation G promulgated by the U.S. Securities and Exchange Commission.Certain reclassifications have been made to prior year amounts to conform to current year presentation. ALCON, INC. AND SUBSIDIARIES Global Sales (USD in millions) Nine Months Ended Foreign September 30, Currency Organic Change Change Change Geographic Sales Alcon United States: Pharmaceutical $ $ ) % % ) % Surgical Consumer Eye Care ) ) Total United States Sales Alcon International: Pharmaceutical ) Surgical ) ) Consumer Eye Care ) ) Total International Sales ) ) Total Global Sales $ $ ) ) Global Product Sales Infection/inflammation $ $ ) % ) % ) % Glaucoma ) Allergy ) Otic/nasal ) Other pharmaceuticals/rebates ) ) N/M N/M N/M Total Pharmaceutical ) Intraocular lenses ) Cataract/vitreoretinal ) Refractive 78 90 ) ) ) Total Surgical ) Contact lens disinfectants ) ) ) Artificial tears ) ) Other 68 90 ) ) ) Total Consumer Eye Care ) ) Total Global Sales $ $ ) ) N/M - Not Meaningful Note: Organic change calculates sales growth without the impact of foreign exchange fluctuations and acquisitions. Management believes organic sales change is an important measure of the company’s operations because it provides investors with a clearer picture of the core rate of sales growth due to changes in unit volumes and local currency prices.This measure is considered a non-GAAP financial measure as defined by Regulation G promulgated by the U.S. Securities and Exchange Commission.Certain reclassifications have been made to prior year amounts to conform to current year presentation. ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (in millions, except share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments Trade receivables, net Inventories Deferred income tax assets Other current assets Total current assets Long term investments 24 Property, plant and equipment, net Intangible assets, net 91 Goodwill Long term deferred income tax assets Other assets 92 Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Short term borrowings Current maturities of long term debt 1 1 Other current liabilities Total current liabilities Long term debt, net of current maturities 60 61 Long term deferred income tax liabilities 62 22 Other long term liabilities Contingencies Shareholders' equity: Common shares, par value CHF 0.20 per share 42 42 Additional paid-in capital Accumulated other comprehensive income 80 Retained earnings Treasury shares, at cost (439 ) (579 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (in millions) Nine months ended September 30, Cash provided by (used in) operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided from operating activities: Depreciation Amortization of intangibles 17 22 Share-based payments 58 70 Tax benefits (reversals) from share-based compensation 2 8 Deferred income taxes 41 (118 ) Loss (gain) on sale of assets 61 9 Unrealized depreciation (appreciation) on trading securities (73 ) 41 Other, net (3 ) 7 Changes in operating assets and liabilities: Trade receivables (123 ) (15 ) Inventories (34 ) 13 Other assets (22 ) 24 Accounts payable 79 20 Other current liabilities 59 41 Other long term liabilities 22 (178 ) Net cash from operating activities Cash provided by (used in) investing activities: Purchases of property, plant and equipment (226 ) (215 ) Acquisition of business, net of cash acquired (149 ) Purchases of intangible assets (4 ) (28 ) Purchases of investments (795 ) (816 ) Proceeds from sales and maturities of investments Other, net 7 4 Net cash from investing activities (250 ) (224 ) Cash provided by (used in) financing activities: Net proceeds from (repayment of) short term debt (436 ) (498 ) Repayment of long term debt (1 ) (2 ) Dividends on common shares (1,048 ) (750 ) Acquisition of treasury shares (5 ) (44 ) Proceeds from exercise of stock options 21 Tax benefits from share-based payment arrangements 2 51 Net cash from financing activities (1,467 ) (1,123 ) Effect of exchange rates on cash and cash equivalents 12 9 Net increase (decrease) in cash and cash equivalents 70 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ ALCON, INC. AND SUBSIDIARIES Reconciliation of Non-GAAP Financial Measures Net earnings Q3 2009 Q3 2008 Growth As Reported $ $ ) % 2008 Tax Benefit ) 2009 restructuring adjustment 1 As Adjusted $ $ 33.3 % Note: Adjusted net earnings measures the results of the company's operations without certain items that pertained only to the period presented. Management believes these measures are an important measure of the company’s operations because it provides investors with a clearer picture of the core operations of the company.This measure is considered a non-GAAP financial measure as defined by Regulation G promulgated by the U.S. Securities and Exchange Commission. Reported Change Foreign Currency Change Organic
